UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-26703 GREENWORLD DEVELOPMENT, INC. (Exact name of registrant as specified in its charter) Nevada 000-26703 98-0206030 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) 3107 Stirling Rd. Suite 201 Fort Lauderdale, FL (Address of principal executive offices) (Zip Code) Prior Address: 2101 Vista Parkway, Suite 4022 West Palm Beach FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (954) 374-0555 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 Per Share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x 93,641,454 shares of voting stock of the registrant were issued and outstanding as of February 28, 2013, of which 62,141,454 shares were held by non-affiliates. The aggregate market value of the voting stock held by non-affiliates of the registrant computed by reference to the closing bid price of its Common Stock as reported on the OTC Bulletin Board on March 3, 2013 was US$745,697. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosure 9 PART II Item 5. Market for Registrant’s Common Equity Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 8. Financial Statements and Supplementary Data 13 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A. Controls and Procedures 13 Item 9B. Other Information 15 PART III. Item 10. Directors, Executive Officers and Corporate Governance 15 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accountant Fees and Services 20 PART IV Item 15. Exhibits and Financial Statement Schedules 21 Signatures 22 Exhibit Index PART I Item 1. Description of Business The following discussion should be read in conjunction with the Company's audited financial statements and notes thereto and Item 6 included herein. In connection with, and because the Company desires to take advantage of, the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995, the Company cautions readers regarding certain forward looking statements in the following discussion and elsewhere in this report and in any other statement made by, or on its behalf, whether or not in future filings with the Securities and Exchange Commission. Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments.Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Company's control and many of which, with respect to future business decisions, are subject to change. These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or on the Company's behalf. Without limiting the generality of the foregoing, words such as "may", "anticipate", "intend", "could", "estimate", or "continue" or the negative or other comparable terminology are intended to identify forward-looking statements. The Company disclaims any obligation to update forward-looking statements. (a) Business Development Greenworld Development, Inc. was incorporated on December 15, 1997 in Delaware as AlphaCom Corporation. Previously, we were a subsidiary of Lingo Media Inc. ("LMI") (formerly Alpha Communications Corp.) located at 151 Bloor Street West, Suite 890, Toronto, Ontario, M5S 1S4. We changed our name in March 2003 to TVECorporationand in July 2004 to Echo Resources, Inc. In September 2000, we commenced trading on the Over-The-Counter Bulletin Board under the symbol "AHMC", our symbol was changed to "ALHO" as of March 7, 2003 due to a 1:25 reverse stock split and was laterchanged in March 2003 to "TVEO" due to a name change. In July 2004, the Company affected a forward 2 for 1 stock split by way of a stock dividend, and officially changed its name to Echo Resources, Inc. In the third quarter 2009 we changed our name to Fortress Exploration, Inc and the Company reincorporated from Delaware to Nevada in June 2010. On June 14, 2010, we changed our name to Greenworld Development, Inc and on September 22, 2011 our trading symbol became “GREW”. On April 30, 2010 we entered into an agreement to acquire 100% of the ownership interests of Greenworld International Resources, Ltd., a company formed under the laws of the Republic of Ireland. Pursuant to this agreement, we issued 10,000,000 shares of our common stock to those owners. This resulted in a change of control to the present controlling shareholders and also resulted in previous management resigning in favor of current management. In conjunction with the agreement, we also undertook a 3-1 forward split of our common stock, which became effective on August 20, 2010.As a result of that split, the shares issued in the above referenced transaction became 30,000,000 shares. On October 3, 2011 Confederate Finance Corporation agreed to cancel its debt in the amount of $401,838 in exchange of issuing 22,324,334 shares. Unless the context indicates otherwise, references hereinafter to the "Company", "we", "us" or "Greenworld" include Greenworld Development, Inc., a Nevada corporation. Our principal place of business is 3107 Stirling Road, Suite 201, Ft. Lauderdale , FL 33312, , and our telephone number at that address is (954) 374-0555. 3 (b) Business of the Company Since the May 2010 reverse acquisition of Greenworld International Resources, Ltd., (“GIR”), the Company has been actively developing its activities in green and health technologies. GIR owns 30% of NEC Healthworld (Uganda), Ltd., (NHU), which leases a fully furnished, but not yet producing pharmaceutical manufacturing facility. GIR is actively seeking funding in conjunction with NHU to allow the facility to begin operations. In 2012, the Company recorded a loss of $1,830,189, which represents the Company’s share of loss on its investment in NHU. The loss resulted largely from NHU’s decision to write-down certain assets, predominantly a property leasehold interest and deferred changes, in light of current market and economic conditions in Uganda, and management’s assessment of recoverability of its investment in these assets. The loss reduced the Company’s investment in NHU to zero. In April 2011, the Company entered into an agreement to acquire 50% of Getting Green Solutions, LLC, (GGS), an entity located in Georgia. The Company was to issue 11,000,000 shares in exchange for the membership interests in GGS, which develops a waste tire to energy technology. The 11,000,000 shares were never issued and subsequently, we and GGS determined that the Agreement needed to be modified. As a result, on or about October 1, the Company entered into an Amended and Restated Agreement for the share exchange pursuant to which the Company issued 4,000,000 of its restricted common stock in exchange for a 100% interest in GGS.GGS now functions as the company’s US R&D and business development unit. In the second half of 2011, the Company decided to focus on Waste 2 Energy, Waste 2 Renewable, and Biomass developments (build/own/operate). As a consequence, Greenworld will divest itself of all other activities as and when suitable terms are agreed with buyers. On December 21, 2011 Greenworld signed a Framework Option Agreement with Green Mountain Management LLC, to build and operate waste tire recycling and wood pellet manufacturing plants on their 1522 acre landfill site in Alabama. Due to on-going funding restrictions the framework agreement has now expired. On April 30, 2012 the Company entered into a Binding Framework Agreement with Nature’s Earth Pellets NC LLC in North Carolina. This agreement has now expired without any liability on the part of the company. However, the Company remains confident that once the equity funding negotiations are finalized, and drawdown is available, that the company can acquire US biomass/wood pellet plants to supply European Power Stations. The Company is in on-going negotiations for an equity funding line of approximately $60 million. There is however no guarantee that we are able to finalize the funding agreement. 4 Business of Greenworld International Resources, Ltd. (its 100% subsidiary) “GIR” Greenworld’s original vision was dedicated to the global development and improvement of environmental and health services. It concentrates and is particularly active and aggressive in projects in Africa, the Middle East and Southeast Asia, generally in developing third-world countries where the needs far exceed the currently available resources. GIR, through its ownership interest in a joint venture, has the rights to a sub-lease of a pharmaceutical manufacturing plant in Uganda where it is in the process of completing the government awarded license to manufacture medical products, principally for consumption in sub-Sahara Africa. The expectation is that suchproducts will have a significantly lower cost basis, therefore have a significantly lower end user cost, reducing the cost of health care in sub-Sahara Africa, along with providing greater access to needed health care products in the region. It is also hoped that products manufactured locally (within the region) will have more rapid acceptance and approval by other governments within the region. Greenworld and its partners are currently negotiating an agreement with a third party pharmaceutical company to operate the existing manufacturing facility upon receipt of the government license to manufacture such products under a royalty structure, or alternatively to sell the facility. The negotiations are ongoing. Greenworld is actively associated with certain Wind Energy projects in India, with the hope and expectations of bringing lower cost electricity to needy and impoverished regions within the country. During the first quarter of 2010, GIR became registered in Germany as a Carbon Emission Trader and is operating from its offices in Hamburg, Germany and Dublin, Ireland. The Company has entered into success based service contracts with two individuals to operate in this arena. GIR is now focused on the development (build/own/operate) of economic biomass conversion technologies as well as technologies related to the sustainable production of environmentally friendly power generation, specifically from waste. In September 2011 GIR signed an MOU to acquire 76% of Waste 2 Renewable Ltd (W2R), a UK waste tire company, with an existing waste tire transfer permission of 2 million tires per annum. As the Company reported in its 8-K filed with the SEC on February 20, 2013, which 8-K is hereby incorporated by reference, in January 2013, GIR signed the Share Purchase Agreement to acquire 76% of Waste 2 Renewable Ltd., in consideration of GBP£100,000 cash, i.e. equivalent to approximately $166,000 at the exchange rate at that time and 3,126,000 ordinary shares of GDI’s common stock. Completion of this acquisition is anticipated to take place in the second quarter 2013. The acquisition is contingent upon funding negotiations being completed. W2R is a Corporation organized under the Laws of England & Wales. GDI further acquired the option to purchase the land associated with the waste transfer license which grosses 2.5 acres. W2R, in January 2013, signed an Memorendum of Understanding (MOU) with Green Momentum Ltd. to supply its products as feedstock for an 8MW/h electricity plant. GIR and W2R are currently negotiating with Green Momentum to acquire equity in the Power Plant. It is anticipated that negotiations will successfully conclude in Q3 2013. As the Company reported in its 8-K filed with the SEC on February 20, 2013, which 8-K is hereby incorporated by reference, in January 2013, GIR entered into an agreement to acquire 100% of 4Front Contracts Management Ltd., a revenue producing business focused on logistics, project, and asset and contracts management with a team of experienced engineers, able to deliver large CAPEX projects, to facilitate ‘in house’ services.Completion of the Share Purchase Agreement is scheduled for the second quarter 2013, in consideration of €400,000 and 4,500,000 ordinary shares of GDI’s common stock, subject to funding being available. 4Front is a corporation organized under the laws of the Republic of Ireland and has historical revenues of approximately €1,500,000 5 Since 2011, GIR has spent considerable effort to research into proven, cost efficient, and reliable green technologies in the waste gasification/pyrolysis sector and into anaerobic digestion systems. The Company in its risk assessment decided to opt for the development of small scale waste-to-energy plants (up to 10MW/h) designed for variant feedstock input and in a ‘closed loop’ supply the local biomass farming community with industrial power requirements. The Company has developed a European project pipeline that covers pyrolysis and anaerobic investments in Ireland, United Kingdom, Belgium, Germany, and Poland. The identified pyrolysis is focused on waste tire and municipal waste as feedstock for electricity production. Anaerobic digestion technology will use industrial or agricultural food and sludge waste for gasification and energy/electricity production to be consumed by local industries or as feed in to natural grids. The European Union and its Member States encourage and subsidize small-scale waste-to-energy investors with cash and employment grants. The followingdiscussion and analysisshould be read in conjunction with the financial statements of the Company and theaccompanying notes appearing subsequently under the caption "Financial Statements." Employees As of December 31, 2012 we did not have any compensated employees. We anticipate hiring employees over the next twelve months if we are successful in implementing ourplan of operations. Presently,the Company does not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, the Company may adopt such plans in the future. Governmental Regulations European projects are subject to stringent environmental control and waste permits. All projects are therefore subject to local environmental bylaws which differ within EU Member States. Available Information Information regarding the Company's annual reports on Form 10-K, quarterly reports on Form10-Q, current reports on Form 8-K, and any amendments to these reports, are available to the public from the SEC's website athttp://www.sec.gov as soon as reasonably practicable after theCompany electronically files such reports with the Securities and ExchangeCommission. Any document that the Company files with the SEC may also be read and copied at the SEC's public reference room located at Room 1024, Judiciary Plaza, 450 Fifth Street, N.W., Washington, DC 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. 6 Item 1A. Risk Factors Risk Factors You should consider each of the following risk factors and any other information set forth in this Form 10-K and the other Company's reports filed with the Securities and Exchange Commission("SEC"), including the Company's financial statements and related notes, in evaluating the Company's business and prospects. The risks and uncertainties described below are not the only ones that impact on theCompany’s operations and business. Additional risks and uncertainties not presently known to the Company, or that the Company currently considers immaterial, may also impair its business or operations. If any of the following risks actually occur, the Company's business and financialcondition, results or prospects could be harmed. RISKS ASSOCIATED WITH THE COMPANY'S PROSPECTIVE BUSINESS AND OPERATIONS The Company lacks meaningful operating history and will require substantial capital if it is to be successful. The Company has a very limited operating history upon which an evaluation of its future success or failure can be made. In fact, it was only recently that the Company took steps in a plan to engage in the acquisition of Waste2Renewable, Waste2Energy and Biomass Plants in the UK, Continental Europe and in various locations in the US.Greenworld is in on-going framework discussions for the acquisition/development of plants in EuropeThere is no assurance that the Company will be able to close on any acquisition. The Company's ability to achieve and maintain profitability and positive cash flow over time will be dependent upon, among other things, its ability to (i) identify opportunities within the scope of our expected range of operations, (ii) raise the necessarycapital to develop such opportunities, and (iii) raise the necessarycapital to operate during this period. At this stage in the Company's development, it cannot be predicted how much financing will be required to accomplish its objectives. The Company may not be able to raise the additional capital necessary to execute its business strategy which could result in curtailment of operations. The Company needs to raise funds in order to initiate any business plan and cover operating deficits for the foreseeable future. The Company presently does not have any revenues, nor doesit anticipate operating income in the near future. No assurances can be given that the Company will be able to obtain the necessary funding to remain in operation. The inability to raise additionalfunds will have a material adverse effect on the Company's business, plan of operation and prospects. The Company's success is dependent upon a limited number of people. We believe our success depends on the continued service of our key executives. Although we currently intend to retain our existing management, we cannot assure such individuals will remain with us. We have no employment agreements with any individuals. The unexpected loss of the services of one or more of our key executives, directors, or advisors, or our inability to find suitable replacements within a reasonable period of time following any such loss, could have a material adverse effect on our ability to execute our business plan and, therefore, have a material adverse effect on our financial condition and results of operations. Our financial condition raises substantial doubt about our ability to continue as a going concern. We have an accumulated deficit of $2,981,208as of December 31, 2012, and our auditor has issued a going concern opinion. This means that there is substantial doubt whether we can continue as an ongoing business.We will need substantial financing to conduct our planned activities with no present financing source identified; if we fail to obtain sufficient financing, we will be unable to pursue our business plan or our business operations will have to be curtailed or terminated, in which case you will lose part or all of your investment in our common stock. The Company's business will be harmed if it is unable to manage growth. The Company's business may experience periods of rapid growth that will place significantdemands on its managerial, operational and financial resources. In order to manage this possible growth, the Company must continue to improve and expand its management, operational andfinancial systems and controls. The Company will need to expand, train and manage its employee base. No assurances can be given that the Company will be able to timely and effectively meet such demands. The Company's officers and directors may have conflicts of interest and do not devote full time to the Company's operations. Until such time that the Company can afford executive compensation commensurate with that being paid in the marketplace, its officers will not devote their full time and attention to the operations of the Company. No assurances can be given as to when the Company will be financiallyable to engage its officers on a full time basis. 7 Increased Costs Could Affect Profitability Costs frequently are subject to variation from one year to the next due to a number of factors. Inaddition, costs are affected by the price of commodities such as fuel and electricity. Such commodities are at times subject to volatile price movements, including increases that could make production at certain operations less profitable. A material increase in costs at any significant location could have a significant effect on the Company's profitability. Government regulation or changes in suchregulation may adversely affect the Company's business. The Company has and will, in the future, engage experts to assist it with respect to itsoperations. No assurances can be given that it will be successful in its efforts. Uncertainty and new regulations and rules could increase the Company's cost of doing business or prevent it from conducting its business. Occurrence of Events for Which We Are Not Insured May Affect Our Cash Flow and Overall Profitability The Company does not maintain insurance policies to protect against certain risks related to ouroperations because of the high premiums associated with insuring those risks. In other cases, insurance may not be available for certain risks. However in October 2011 the Company subscribed to a D&O policy.The Company does not maintain insurance policies against political risk. The occurrence of events for which the Company is notinsured may affect our cash flow and overall profitability. However, once projects are activated, they and the company will have the appropriate risk insurance under the laws of the country of operation. The requirements of being a public company may strain our resources, divert management’s attention and affect our ability to attract and retain executive management and qualified board members. As a public company, we are subject to the reporting requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, and other applicable securities rules and regulations. Compliance with these rules and regulations increases our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and increase demand on our systems and resources, particularly after we are no longer an “emerging growth company,” as defined in the Jumpstart our Business Startups Act, or the JOBS Act. The Exchange Act requires, among other things, that we file annual, quarterly and current reports with respect to our business and operating results. The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal control over financial reporting to meet this standard, significant resources and management oversight may be required. As a result, management’s attention may be diverted from other business concerns which could adversely affect our business and operating results. We may need to hire more employees in the future or engage outside consultants who will increase our costs and expenses. In addition, changing laws, regulations and standards relating to corporate governance and public disclosure are creating uncertainty for public companies, increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of management’s time and attention from revenue-generating activities to compliance activities. If our efforts to comply with new laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to their application and practice, regulatory authorities may initiate legal proceedings against us and our business may be adversely affected. RISKS RELATED TO THE COMPANY'S COMMON STOCK The Company does not expect to pay dividends in the foreseeable future. The Company has never paid cash dividends on its common stock and has no plans to do so in the foreseeable future. The Company intends to retain earnings, if any, to develop and expand its business. "Penny stock" rules may make buying or selling the common stock difficult and severely limit their market and liquidity. Trading in the Company's common stock is subject to certain regulations adopted by the SEC commonly known as the "Penny Stock Rules". The Company's common stock qualifies as penny stock and is covered by Section 15(g) of the Securities and Exchange Act of 1934, as amended (the "1934 Act"), which imposes additional sales practicerequirements on broker/dealers who sell theCompany's common stock in the market. The "Penny Stock" rules govern how broker/dealers can deal with their clients and "penny stock".For sales of the Company's common stock, the broker/dealer must make a special suitabilitydetermination and receive from clients a written agreement prior to making a sale. The additionalburdens imposed upon broker/dealers by the "penny stock" rules may discourage broker/dealersfrom effecting transactions in the Company's common stock, which could severely limit its market price and liquidity. This could prevent investors from reselling Echo common stock and may cause the price of the common stock to decline. Although publicly traded, the Company's common stock has substantially less liquidity than the average trading market for a stock quoted on other national exchanges, and our price may fluctuate dramatically in the future. Although the Company's common stock is listed for trading on the Over-the-Counter Electronic Bulletin Board, the trading market in the common stock hassubstantially less liquidity than the average trading market for companies quoted on other national stock exchanges. A public trading market having the desired characteristics of depth,liquidity and orderliness depends on the presence in the marketplace of willing buyers and sellers of our common stock at any given time. This presence depends on the individual decisions of investors and general economic and market conditions over which we have no control. Due to limited trading volume, the market price of the Company's common stock may fluctuate significantly in the future, and these fluctuations may be unrelated to the Company'sperformance. General market price declines or overall market volatility in the future could adversely affect the price of the Company's common stock, and the current market price may not be indicative of future market prices. In addition, our Articles of Incorporation authorizes the issuance of up to 50,000,000 shares of Preferred Stock with such rights and preferences determined from time to time by our Board of Directors.As of the date of this Report, none of our Preferred Stock is currently issued or outstanding.Our Board of Directors may, without stockholder approval, issue additional Preferred Stock with dividends, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of our Common Stock. 8 Item 2. Description of Property The Company's current mailing address is 3107 Stirling Road, Suite 201, Ft. Lauderdale , FL 33312. GDI has offices at No. 1 Main Street, Blessington, County Wicklow, Ireland, The Penthouse Suite, 134-135 Lower Baggot Street, Dublin 2, Ireland and Capital Expert Group, Willhoop 7, 1st Floor, 22453 Hamburg, Germany. We pay no rent for the use of the address or facilities as these offices are provided by other businesses of our shareholders. We believe that the foregoing space is adequate to meet our current needs and anticipate opening additional operating offices during the next twelve (12) months if we are able to execute our business plan. Item 3. Legal Proceedings There are no material legal proceedings to which we (or any of our officers and directors in theircapacities as such) are a party or to which our property is subject and no such materialproceedings are known by our management to be contemplated. ITEM 4. MINE SAFETY DISCLOSURE Not applicable. 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. a) Market Information. Our common stock, par value $0.001 per share (the "Common Stock"), is traded on the OTC Bulletin Board market under the symbol "GREW". Our common stock is traded sporadically and no established liquid trading market currently exists therefore. The following table represents the range of the high and low price for our Common Stock on the OTC Bulletin Board for each fiscal quarter for the last two fiscal years ending December 31, 2012, and 2011, respectively. These Quotations represent prices between dealers, may not include retail markups, markdowns, or commissions and may not necessarily represent actual transactions. Year 2011 High Low First Quarter Second Quarter Third Quarter Fourth Quarter Year 2012 High Low First Quarter Second Quarter Third Quarter Fourth Quarter (b)Holders.As of March 31, 2013, there wereapproximatelytwo hundred fifty (250) holders of record of our common stock. (c) Dividend Policy. We have not declared or paid cash dividends or made distributions in the past, and we do not anticipate that we will pay cash dividends or make distributions in the foreseeable future. We currently intend to retain and reinvest future earnings, if any, to finance our operations. (d) Equity Compensation Plans. We have not authorized any compensation plans (including individual compensation arrangements) under which our equity securities have been authorized for issuance as of the end of the most recently completed fiscal year ended December 31, 2012. Recent Sales of Unregistered Securities. The Company had no unregistered sales of its securities for the year ended December 31, 2012. The Company, however, did issue 4,000,000 shares to its board of directors as compensation for board pay and 2,400,000 shares to a consultant for professional services. See Item 9B. 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Overview The Company has been actively developing its activities in green and health technologies. GIR owns 30% of NEC Healthworld (Uganda), Ltd., (NHU), whichleases a fully furnished, but not yet producing pharmaceutical manufacturing facility. GIR is presently in discussions to divest its interests. In April 2011, the Company entered into an agreement to acquire 50% of Getting Green Solutions, LLC, (GGS), an entity located in Georgia. The Company was to issue 11,000,000 shares in exchange for the member ship interests in GGS, which develops a waste tire to energy technology. GGS was developing a demonstrator plant in Ohio, through a sister company. The 11,000,000 shares were never issued and subsequently, we and GGS determined that the Agreement needed to be modified. As a result, on or about October 1, the Company entered into an Amended and Restated Agreement for the share exchange pursuant to which the Company issued 4,000,000 of its restricted common stock in exchange for a 100% interest in GGS. As the Company reported in its 8-K filed with the SEC on February 20, 2013, which 8-K is hereby incorporated by reference, in 2013 GDI signed a Share Purchase Agreement to acquire 76% of W2R Ltd (a UK company) which has the operating license for waste tire disposal on a 3 acre site in Warsop, Nottinghamshire, UK.The remaining 24% shareholders are the freehold owners of the site.GDI has an option to acquire the freehold.W2R’s current waste transfer and treatment license allows for the processing of 2 million waste tires per annum. We anticipate completing this acquisition in the second quarter 2013, and subject to planning, the company plans to redevelop the site to install a carbon emission neutral (clean tech) waste tyre2energy/tyre2renewable plant, which will be the Company’s first UK Energy Centre.The Company’s forward mission anticipates to be producing in the UK 80MW within 5 years. There is, however, no guarantee that we will be able to finalize the agreement which is subject to a funding credit line being available and commence operations on this project. Furthermore, even if we do commence these operations, there is no assurance that they will be profitable. In December 2011 GDI entered into a Framework Agreement with Georgia based Green Mountain Management LLC, the owner of a 1522 acre landfill site in Alabama.Green Mountain’s landfill has the authority to take in 25,000 tons of waste monthly. This agreement is now subject to reaffirmation. On April 30, 2012 GDI entered into a Binding Framework Agreement with Natures Earth Pellets NC LLC. This agreement has now expired without any liability on the part of the company. As the Company reported in its 8-K filed with the SEC on February 20, 2013, which 8-K is hereby incorporated by reference, in January 2013 GIR signed a Share Purchase Agreement to purchase 100% of 4Front Contracts Management Ltd., (an Irish company) a revenue active business, focused on logistics, project asset and contract management to facilitate ‘in house services’ for the development of the Company’s projects, which otherwise would need to be outsourced to expensive third parties. This Share Purchase Agreement is contingent upon finalising the funding credit/equity line. Results of Operations Revenues There is no historical financial information about the Company upon which to base anevaluation of our performance. The Company did not generate any revenues from operations for the twelve months ended December 31, 2012 or 2011. Accordingly, comparisons with prior periods are not meaningful. The Company is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the decision and implementation of a new business plan. Operating Expense Operating expenses increased by $346,315 from $172,131 for the year ended December 31, 2011 to $518,446 for the year ended December 31, 2012. The increase in our operating expenses is due to a increase in general and administrative expenses primarily for stock compensation paid to our directors. Interest Expense Interest expense for the years ended December 31, 2012 and 2011 was $135,847 and $87,603The increase in our interest expense is due to interest costs recognized in relation to the beneficial conversion feature in the convertible note payable. 11 Net Loss Our net operating loss for the year ended December 31, 2012 was $2,484,482 as compared to a net loss of $259,734 for the year ended December 31, 2011. The increase in net loss is due to the equity loss recognized for our share ofinvestee company losses and stock compensation paid to our directors. Other expense: The Company’s 2012 operations include a loss of $1,830,189, which represents the Company’s share of loss on its investment in NEC Healthworld. The loss resulted largely from NEC Healthworld’s decision to write-down certain assets, predominantly a property leasehold interest and deferred charges, in light of current market and economic conditions in Uganda, and management’s assessment of recoverability of its investment in these assets. The loss reduced the Company’s investment in NEC Healthworld to zero. As of December 31, 2012, our accumulated deficit was $2,981,208. Financial Condition, Liquidity and Capital Resources At December 31, 2012, we had cash and cash equivalents of $58 and our working capital was presently ($479,663). There can be no assurance that our financial condition will improve.We expect to continue to have minimal working capital or a working capital deficit as a result of our current liabilities. The Company is in on-going negotiations for an equity funding line of approximately $60 million. There is however no guarantee that we are able to finalize the funding agreement. No trends have been identified which would materially increase or decrease our results of operations or liquidity. Going Concern Consideration We have suffered recurring losses from operations and are in need of additional financing. These factors among others indicate that we may be unable to continue as a going concern, particularly in the event that we cannot obtain additional financing or, in the alternative, affect a merger or acquisition. Our continuation as a going concern depends upon our ability to generate sufficient cash flow to conduct our operations and our ability to obtain additional sources of capital and financing. The accompanying financial statements have been prepared assuming that we will continue as a going concern. We have a stockholders deficit of $528,957 at December 31, 2012 and net losses of $2,484,482 for the year ended December 31, 2012. These conditions raise substantial doubt about our ability to continue as a goingconcern. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. 12 Critical Accounting Policies Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements. We do not anticipate entering into any off-balance sheet arrangements during the next 12 months. Item 8. Financial Statements and Supplementary Data. Our financial statements have been audited to the extent indicated for the two years ended December 31, 2012 and 2011, and have been prepared in accordance with U.S. generally accepted accounting principles and pursuant to Regulation S-X as promulgated by the Securities and Exchange Commission and are included herein, on Page F-1 hereof. Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure. As the Company reported in its 8-K filed with the SEC on February 27, 2013, which 8-K is hereby incorporated by reference, the Company changed its independent registered public accounting firm from Hamilton PC to Mallah Furman. As reported, there was no disagreement with the prior independent registered public accounting firm. Item 9A. Controls and Procedures Management’s Report on Internal Control Over Financial Reporting (a)Evaluation of Disclosure Controls and Procedures Management of the Company with the participation of the Chief Executive Officer conducted an evaluation of the effectiveness of the Company’s disclosure controls and procedures (as such term is defined in Rule 13a-15(e) and Rule 15d-15(e) under the Securities Exchange Act of 1934) pursuant to Rule 13a-15 under the Exchange Act.The Company’s disclosure controls and procedures are designed to ensure that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported on a timely basis and that such information is communicated to management, including the Chief Executive Officer, Chief Financial Officer and the Company’s Board of Directors, to allow timely decisions regarding required disclosure. 13 Based upon that evaluation, the Chief Executive Officer concluded that the Company’s disclosure controls and procedures were effective as of December 31, 2012. (b) Management’s Report on Internal Control over Financial Reporting Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rule 13a-15(f) under the Exchange Act. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. It should be noted that the Company’s management, including the Chief Executive Officer, do not expect that the Company’s internal controls will necessarily prevent all errors or fraud. A control system, no matter how well conceived or operated, can only provide reasonable, not absolute, assurance that the objectives of the control system are met, Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. We conducted an evaluation of the effectiveness of our internal controls over financial reporting based on the framework in “Internal Control-Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, our management concluded that our internal control over financial reporting was effective as of December 31, 2012. This annual report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting.The Company’s internal controls over financial reporting was not subject to attestation by the Company’s independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. (c) Changes in Internal Control over Financial Reporting No change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during the fourth quarter of 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 14 Item 9B. Other Information On January 3,2012, the Registrant’s Board of Directors approved a resolution for the issuance of the following shares of the Registrant’s restricted stock for the consideration listed. NAME NUMBER OF SHARES/CONSIDERATION FOR ISSUANCE Elizabeth Hanlon Board appointment and in lieu of salary valued at $60,000. Patrick Lynch Board appointment and in lieu of salary valued at $60,000 Joseph Burkhalter Board appointment and in lieu of salary valued at $60,000 Caitriona Heinl Board appointment and in lieu of salary valued at $60,000 Barry Hendon Consultancy and in lieu of salary valued at $144,000. PART III Item 10. Directors, Executive Officers and Corporate Governance. Set forth below are the names, ages, positions, with the Company and business experiences of the executive officers and directors of the Company. Name Age Position(s) with Company Leo J. Heinl 60 Chief Executive Officer, President, Director Niall Shanahan 45 Mergers & Acquisitions, Vice President, Director Timothy Kinnett 61 Director, Technical Mark Burkhalter 52 Non-Executive Director Patrick Lynch 42 Non-Executive Director Caitriona Heinl 33 Non-Executive Director Elizabeth Hanlon 39 Non-Executive Director On March 11, 2013 Ms. Elizabeth Hanlon resigned and Mr. Burkhalter was appointed in her stead. Business Experience Mr. Leo J. Heinl is the President and CEO of Greenworld. He received his law degree from Ludwig Maxmillians University in Munich, Germany in 1978. He is admitted to practice law as a Rechtsanwalt, Registered European Lawyer, with offices in London, England and Hamburg, Germany. He has been the Managing Director of BVE Bundesverband Deutscher Emissios-hauser, e.V. since 2004; Chairman of Law Partners Solicitors Limited in London, England since 2001 and he has been a member of the boards of directors of various companies in Great Britain and Ireland since 1997. 15 He has published numerous articles in a variety of media on financial services topics since 1984. He is co-editor of “Allfinanz 200," 1992 - a comprehensive handbook on the financial services industry in Germany. He is the author of “Property acquisition abroad” - 2nd edition 1999 and “Property acquisition in Spain” - 3rd edition 2000. He has been a guest lecturer at various conferences since 2002. Niall Shanahan, Vice President and Director of Mergers & Acquisitions, is founder and current Chief Executive Officer of 4Front Group.4Front Project Management is a client representative multi-disciplinary firm specializing in acting for clients with asset management and consolidation projects. Timothy W. Kinnett has over 22 years’ experience in the recycling industry adding the unique combination of professional experience as engineer, manager, executive and entrepreneur. He has held positions with such industry leaders as PSC, Metals Management and ProTrade Steel. Most recently, Tim founded Getting Green Solutions, LLC in order to fulfill his desire to solve the world’s landfill problems one waste stream at a time.Getting Green has found innovative, green and profitable solutions to the scrap tire and muniwaste streams and is developing similar solutions to other waste streams.Tim obtained his BIE and MBA from Cleveland State University. Mark Burkhalter is a Senior Strategic Advisor and Independent Consultant in the National Government Affairs practice of McKenna Long & Aldridge LLP.He also leads the firm’s public affairs and economic development initiatives in the United Kingdom. Prior to joining MLA, Speaker Burkhalter spent 18 years in the Georgia General Assembly, representing the Atlanta suburb of North Fulton County.He left office as the Speaker Emeritus, after having served as Speaker of the House and the Speaker Pro Tempore since 2004, a position to which he was elected with the bipartisan support of his colleagues.From 2003-2004 he served as Administration floor leader for Governor Sonny Perdue. Speaker Burkhalter was first elected to the Georgia State Legislature at 31. He played a major and substantive role in developing and helping to pass several pieces of legislation to benefit the economic growth and development of the greater metropolitan Atlanta area. He was also the first Republican to author Georgia’s budget since reconstruction. In 2008, Speaker Burkhalter served on the Platform Committee of the Republican National Convention and was a leader for Governor Mitt Romney's Presidential campaign in Georgia.His political career also included serving on the legislative staff to U.S. Representative Newt Gingrich in Washington, DC. Speaker Burkhalter has earned many accolades, including being named twice by Jamesmagazine as the “most influential politician in Georgia” and named by GeorgiaTrendmagazine as one of the “100 Most Influential Georgians.” Parallel to his service in government, Speaker Burkhalter built a successful career in real estate development. Speaker Burkhalter earned his Bachelor of Arts in Global Studies/Political Science from the University of Georgia, and Bachelor of Arts in German and Slavic Languages from the University of Georgia. Patrick Lynch joined Interface in 1996 and was promoted to Assistant Corporate Controller in 1998. In 2000, Patrick became assistant Vice President and Corporate Controller, and was promoted to Vice President and Chief Financial Officer in 2001. He was promoted to Senior Vice President in 2007. Prior to joining Interface, Patrick previously held the title of Senior Accountant at a national accounting firm providing assurance, tax, financial advisory and consulting services to private and publicly traded businesses. A CPA by training, Patrick possesses a unique strategic vision and expertise in financial matters. With responsibilities for accounting, internal audits, SEC and Sarbanes-Oxley compliance, investor relations, commercial & investment banking, tax, and insurance, Patrick also gives credit to his team as a major force behind the growth of Interface. Patrick’s undergraduate work was completed at The Citadel in Charleston, where he graduated cum laude earning a Bachelor of Science Degree in Business Administration in 1992. He then graduated from Georgia State University in Atlanta, simultaneously earning both a Juris Doctor Degree in Law and a Master of Business Administration Degree in 1998. Caitríona Heinl is a core researcher at the Institute of International and European Affairs on the Justice, Lawyers, European Parliament and Foreign Policy groups. The Justice and Home Affairs (JHA) policy area requires research and policy analysis on a wide variety of European and international issues, and regular liaising with external experts on relevant issues. It includes European and international criminal justice, fundamental rights, data privacy and data protection, police and judicial cooperation, crime prevention and the fight against organised crime, counterterrorism, security and cyber issues. Caitríona is also responsible for the IIEA Justice Steering Committee, which holds briefings on a monthly basis. She is currently co-editing an IIEA publication on European Criminal Justice with Eugene Regan SC (former Senator April 2007-August 2011). Caitríona was the legal researcher and IIEA-based project manager for an 18-month study on behalf of the European Commission Directorate General Justice Liberty and Security. The team produced a confidential report on non-legislative measures to prevent the distribution of violent radical content on the Internet including a transferability analysis of methods applied in the 27 EU Member States to prevent the dissemination of illegal content through the Internet. 16 Caitríona was also a key member of a European Parliament funded project, providing key information to Irish citizens on the work of the European Parliament and legislative procedures. Caitríona has been admitted as a Solicitor to the roll in the Supreme Court of England & Wales having trained in criminal litigation, civil litigation, commercial & residential property and commercial law. She is also a registered New York State Bar Attorney at Law. She earned her MPhil in International Relations from the University of Cambridge specialising in security studies, international law, international economics, international trade and European integration. She studied commerce and law at University College Dublin and the Leopold Franzens University of Innsbruck graduating from BBLS (European) with First Class Honours. Compensation of Directors Our directors receive no cash compensation for service as a director, but each non-executive director became entitled to 1 million restricted ordinary shares. Terms of Office Our directors are appointed for two-year terms to hold office until the next annual general meeting of the holders of our Common Stock or until removed from office in accordance with our by-laws. Our officers are appointed by our board of directors and hold office until removed by our board of directors. Board Committees As of the date of this Report, we do not have committees of our Board of Directors.We will establish committees upon execution of our business plan. Involvement in Certain Legal Proceedings Except as indicated above, no event listed in Sub-paragraphs (1) through (4) of Subparagraph (d) of Item 401 of Regulation S-K, has occurred with respect to any of our present executive officers or directors or any nominee for director during the past five years which is material to an evaluation of the ability or integrity of such director or officer. Compliance with Section 16(a) of the Securities Exchange Act of 1934 For companies registered pursuant to section 12(g) of the Exchange Act, Section 16(a) of the Exchange Act requires our executive officers and directors, and persons who beneficially own more than ten percent of our equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission. Officers, directors and greater than ten percent shareholders are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. To our knowledge, based solely on a review of the copies of reports furnished to us and written representations that no other reports were required, Section 16(a) filing requirements applicable to our officers, directors and greater than ten percent beneficial owners were complied with on a timely basis for the period which this report relates. Code of Ethics In March 2004, we adopted a Code of Ethics that meets the requirements of Section 406 of the Sarbanes-Oxley Act of 2002. We will provide to any person without charge, upon request, a copy of such Code of Ethics. Persons wishing to make such a request should contact Leo Heinl, Chief Executive Officer, 3107 Stirling Road, Suite 201, Ft. Lauderdale, FL 33312 (954) 374-0555. 17 Conflicts of Interest None of our officers will devote more than a portion of his time to our affairs. There will be occasions when the time requirements of our business conflict with the demands of the officers other business and investment activities. Such conflicts may require that we attempt to employ additional personnel. There is no assurance that the services of such persons will be available or that they can be obtained upon terms favorable to us Our officers, directors and principal shareholders may actively negotiate for the purchase of a portion of their common stock as a condition to, or in connection with, a proposed merger or acquisition transaction, if any. In the event that such a transaction occurs, it is anticipated that a substantial premium may be paid by the purchaser in conjunction with any sale of shares by our officers, directors and principal shareholders made as a condition to, or in connection with, a proposed merger or acquisition transaction. The fact that a substantial premium may be paid to members of our management to acquire their shares creates a conflict of interest for them and may compromise their state law fiduciary duties to our other shareholders. In making any such sale, members of Company management may consider their own personal pecuniary benefit rather than the best interests of the Company and the Company's other shareholders, and the other shareholders are not expected to be afforded the opportunity to approve or consent to any particular buy-out transaction involving shares held by members of Company management. It is not currently anticipated that any salary, consulting fee, or finder’s fee shall be paid to any of our directors or executive officers, or to any other affiliate of us except as described under Executive Compensation below. Item 11. Executive Compensation The following table shows all the cash compensation paid by the Company, as well as certain other compensation paid or accrued, during the fiscal year ended December 31, 2012 and 2011 to the Company's President and highest paid executive officers. No restricted stock awards, long-term incentive plan payouts or other types of compensation, other than the compensation identified in the chart below, were paid to these executive officers during these fiscal years. SUMMARY COMPENSATION TABLE Annual Compensation Long Term Compensation Payouts Other Restricted Securities All Name and Annual Stock Underlying LTIP Other Principal Position Year Salary Bonus Compensation Awards Options/SARs Payouts Comp. Leo Heinl $ 0 0 0 0 0 0 0 $ 0 0 0 0 0 0 Niall Shanahan $ 0 0 0 0 0 0 0 $ 0 0 0 0 0 0 Tim Kinnett $ 0 0 0 0 0 0 MarkBurkhalter $
